Citation Nr: 1726240	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  08-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1962 to January 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified regarding the claim for PTSD before the undersigned Veterans Law Judge (VLJ) at an August 2013 travel Board hearing at the RO.  A transcript of that hearing has been associated with the claims file.

In a December 2006 rating decision, the RO denied service connection for PTSD.  In a January 2014 decision, the Board expanded the claim to include an acquired psychiatric disorder, other than PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thereafter, in an April 2015 rating decision, the RO granted service connection for an acquired psychiatric disorder, other than PTSD, and assigned an initial disability rating of 30 percent, effective June 22, 2005.  In an April 2017 rating decision, the RO granted an increased initial disability rating for an acquired psychiatric disorder, other than PTSD, and assigned an initial disability rating of 50 percent, effective June 22, 2005.  In June 2017, the Veteran submitted a substantive notice of appeal and, as such, this matter is now properly before the Board.

These matters were last before the Board in November 2016, at which time the claim for service connection for PTSD was remanded to the RO to obtain and associate with the claims file a copy of the March 2015 VA examination, and to clarify the addendum opinion of the February 2016 VA examiner regarding why none of the prior diagnoses of record of PTSD are regarded as valid.  

The Board notes that in December 2016, the Veteran filed a notice of disagreement (NOD) for the matters of entitlement to special monthly compensation based on aid and attendance, entitlement to aid and attendance for his spouse, and entitlement to TDIU.  The Veteran has requested a decision review officer (DRO) hearing for these matters and the record indicates that the Agency of Original Jurisdiction (AOJ) is still developing these matters.  Accordingly, the Board will not take jurisdiction of the matters of special monthly compensation based on aid and attendance, nor aid and attendance for the Veteran's spouse.  

With regard to the claim for TDIU, the Board notes that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such a claim is raised by the record.  See, Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported that he is unable to obtain or retain substantially gainful employment as a result of his service-connected acquired psychiatric disorder, other than PTSD.  Accordingly, entitlement to a TDIU is properly before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The Veteran has filed a motion to advance his appeal on the docket (AOD) due to extreme financial hardship.  The Veteran submitted a statement with this motion asserting that he has been placed in an assisted living facility and his medications have more than doubled in number, the combined cost of which leaves him with only five dollars each month.  Appeals are generally considered in docket number order, but may be advanced on the docket for sufficient cause, which may include advanced age, serious illness, severe financial hardship, or administrative error resulting in a significant delay.  38 U.S.C. § 7107 (a) (West 2014); 38 C.F.R. § 20.900 (c) (2015).  The Board finds that sufficient cause has been shown due to severe financial hardship, and the motion to advance the case on the docket is granted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran maintains that he was the Victim of numerous sexual assaults while serving on active duty in the navy.  As discussed above, in November 2016, the Board remanded this matter to the RO to obtain and associate with the claims file a copy of the March 2015 VA examination, and to clarify the addendum opinion of the February 2016 VA examiner regarding why none of the prior diagnoses of record of PTSD are regarded as valid.  To date, there is no indication in the claims file that VA has taken any action in compliance with the remand beyond obtaining and associating with the claims file a copy of the March 2015 VA examination.  As such, the Board finds that the remand directives were not accomplished.

The Veteran's claim must be remanded for further development and a new VA medical opinion.  A thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), quoting, Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See, Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  

Acquired Psychiatric Disorder other than PTSD

In June 2017, the Veteran submitted a substantive notice of appeal regarding the matter of an increased initial disability rating for an acquired psychiatric disorder, other than PTSD, and therein requested a Board videoconference hearing.  Accordingly, this claim will be remanded for scheduling the requested hearing.

TDIU

The Board also remands the issue of TDIU for the requested Board videoconference hearing.  A request for TDIU, even when expressly raised by a Veteran, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claim for an increased disability rating for service-connected acquired psychiatric disorder, other than PTSD, is inextricably intertwined with and includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. § 4.16 (a) (2015).  See, Harris v. Derwinski, 1 Vet. App. at 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  For the issues of an entitlement to an increased disability rating for service-connected acquired psychiatric disorder, other than PTSD, and for TDIU, schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing.  Place a copy of this letter in the claims folder.  If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.  Then follow all appropriate appellate procedures.  

2.  Obtain the Veteran's outstanding VA treatment records from December 2015 to the present.  All records obtained must be associated with the claims file.

3.  After, and only after, completion of step two above, arrange for the Veteran to undergo a VA psychiatric examination.  The examiner must review the Veteran's claims file and elicit a full history from the Veteran regarding his claimed condition.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

a. If PTSD is diagnosed, the examiner must clearly state the stressor or stressors upon which the diagnosis of PTSD was made and offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's PTSD had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury.

b.  If PTSD is not diagnosed, the examiner must explain why the numerous diagnoses of PTSD are not valid diagnoses of PTSD (the examiner is reminded that entitlement to service connection for PTSD can be established IF the Veteran met the criteria for PTSD AT ANY TIME during the course of the appeal, even if he does not currently meet the criteria for PTSD).



If any diagnosis of PTSD made at any time during the course of the appeal is deemed to be valid under DSM-IV or DSM-V, the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such PTSD diagnosis was the result of any identified stressor in service, to include a personal assault or a fear of hostile military or terrorist activity.

The examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




